UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        7/14/2021
 Ramirez et al.,

                               Plaintiffs,
                                                            1:20-cv-10949(SDA)
                   -against-
                                                            ORDER
 1494 First Ave Restaurant Corp. et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On June 14, 2021, an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 18.) On July 12, 2021, the parties submitted their

proposed settlement agreement. (ECF No. 22.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement.

SO ORDERED.

DATED:        New York, New York
              July 14, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
